DETAILED ACTION
	The action is non-final in order to allow the applicant to respond to the newly cited prior art.

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
	With regards to applicant’s argument that Epstein and Sabnis do not teach that the PW1524G was available for sale before the priority date, Examiner disagrees.  "It is not necessary that a sale be consummated for the bar to operate." Buildex v. Kason Indus., Inc., 849 F.2d 1461, 1463-64, 7 USPQ2d 1325, 1327-28 (Fed. Cir. 1988) (citations omitted). See also Weatherchem Corp. v. J.L. Clark, Inc., 163 F.3d 1326, 1333, 49 USPQ2d 1001, 1006-07 (Fed. Cir. 1998) (A signed purchase agreement prior to the critical date constituted a commercial offer; it was immaterial that there was no delivery of later patented caps and no exchange of money until after critical date.),  See MPEP 2133.03(b) IIB.  Sabnis discloses contracts for the PW1524G engine on page 33, where Sabnis was published more than one year before the priority date, and the contracts disclosed by Sabnis would have been made on or before Sabnis was published.
	With regards to applicant’s argument that the flight tests disclosed in Sabnis are not evidence that the engines disclosed in Sabnis were for sale prior to the priority date, Examiner disagrees.  Sabnis discloses test flights of the engine in 2008, which in combination with the sales contracts discussed in the paragraph above, is evidence that the engine was offered for sale before to the priority date.  The customer quote on page 30 of Sabnis related to the flight test is from “Aviation Week & Space Technology” from September 1, 2008, and is not evidence against the engine being offered for sale at the date Sabnis was published in 2010.
	With regards to applicant’s argument that the contracts for the PW1217G engine listed on page 32 of Sabnis are not an offer for sale, Examiner disagrees as explained in the first paragraph of the response to arguments above.
	With regards to applicant’s argument that the Investigation Report cannot be relied upon as prior art because it was published after the priority date, Examiner disagrees.  Figure 10 of the Investigative Report shows a scale drawing of the PW1524G engine, the engine itself being disclosed in Sabnis before the priority date.
	With regards to applicant’s argument that it is not established that Figure 10 of the Investigation Report  and the figure on page 34 of Sabnis do not correspond to the same engine arrangement, Examiner disagrees.  Figure 10 of the Investigation Report is drawn to a PW1524G engine (see page 16), and page 34 of Sabnis discloses the configuration of a PW1524G engine (1-G-3-8-2-3), which is the same configuration as shown in figure 10 of the Investigation Report.  The same schematic cross-sections are shown on figure 8 of the Investigation Report and page 34 of Sabnis.
	With regards to applicant’s argument that Figure 10 of the Investigation Report is not drawn to scale, Examiner disagrees.  Based upon the measurements from Figure 10 of the Investigation Report above, and the published engine length (see EASA Type Certificate) and published fan diameter (see PurePower Brochure), the drawing is to scale as explained in the rejection above.
	With regards to applicant’s argument that Figure 10 of the Investigation Report cannot be relied upon because it is pixelated and low quality, Examiner disagrees.  All components are clearly visible in figure 10 of the Investigation Report, and the lengths and diameters used to determine the volume of the turbine sections are visible in Figure 10 of the Investigation Report.
	Applicant’s arguments regarding enablement of Gray in the appeal brief filed 8/13/2021 were addressed in the office action mailed 2/08/2022.

Background of Geared Turbofans
The purpose of this prologue is to review prior-art background for the Office Action. All the information contained therein was known before the priority date of the instant application.

Turbofan Structure and Operation
Turbofans are gas turbines having the structure and operating as shown below. The description is schematic and generic, and is provided to set the background for the discussion below. 
 
    PNG
    media_image1.png
    339
    584
    media_image1.png
    Greyscale


Atmospheric cold air is compressed by fan F, and thereafter the fan air is split into core air that flows through the core engine, and bypass air that flows directly outside to the atmosphere. The core air is compressed by a compressor, that may have a low-pressure compressor LPC, and a high-pressure compressor HPC. The pressurized air from the compressor flows into the combustor, and further into a turbine, that may have a high-pressure turbine HPT and a low-pressure turbine LPT. Downstream of the low-pressure turbine, the core CORE combusted-air flows outside to the atmosphere. The high-pressure compressor is connected to the high-pressure turbine through a shaft, and the combination is called “a high-pressure spool”. The low-pressure compressor is connected to the low-pressure turbine through a shaft, and the combination is called “a low-pressure spool”. The shaft of low pressure-pressure spool passes inside the shaft of the high-pressure spool, and is the longest shaft of the gas turbine. Both the turbines and the compressors can, and do have multiple stages. In this type of configuration, called “direct drive” the fan is connected to the shaft of the low-pressure spool. Optionally, in a “geared turbofan” the fan may be connected to the shaft of the low-pressure spool via a reduction gear G, to rotate at a lower speed than the low-pressure turbine. The reason for this will be discussed below.
Turbofan Operation and Functionality
Turbofans have been known to have low fuel consumption rates, and thus being economical to operate. In the figure above, the air flowing downstream the fan is shown to split into two streams: I) the major air-mass bypassing the hot core, and II) the air-mass flowing through the hot core, and undergoing compression, combustion, and expansion. The ratio between the two streams is called by-pass ratio BPR. The thrust specific fuel TSFC consumption is inversely correlated to the by-pass ratio, i.e., TSFC = 1/BPR. Hence, the incentive to build turbofans with high-bypass ratios, that are economical to operate. 
In turbofan operation, it is advantageous to spin the turbines as fast as possible – thus extracting as much energy from the combusted air as possible in as few turbine stages as possible. The downside of this principle, is that if the fan is rotated as fast as the turbine can be rotated, then somewhere radially along the fan blades the speed of sound will be exceeded, consequently generating shockwaves, noise, and flow separation – all undesirable outcomes. Hence, in a direct-drive engine a compromise has to be found between the rotation speeds of the fan its turbine. However, rotating the turbine slower than it could be theoretically rotated, necessitates adding stage(s) to provide the shaft power required by the fan. In geared turbofans, the gear reduces the rotation speed of the turbine shaft, thus allowing the turbine to rotate faster than the fan. Honeywell and its predecessor Lycoming sold geared turbofans (ALF 502/507) from the early 1980s (see Wikipedia article and Alan Epstein “The Pratt & Whitney PurePower Geared Turbofan Engine” Paris, September 2015, slide 7).

Turbine Power Density
The “power density” parameter that is presently claimed is addressed next. The combustion gases leaving the combustor flow through the high-pressure and low-pressure turbines to the atmosphere, to provide shaft power to the high-pressure and low-pressure compressors and to the fan. Paragraph [0061] of the present application, is brought below only in order to confirm that the high-pressure and low-pressure turbines – in what follows collectively referred to as “the turbine”  - are the same as Applicant’s fan turbine and second turbine. 
“[0061] Moreover, the term fan drive turbine is utilized to indicate the turbine that provides the driving power for rotating the blades 42 of the fan section 22.  Further, the term "second turbine" is utilized to indicate the turbine before the fan drive turbine that is not utilized to drive the fan 42.  In this disclosed example, the fan drive turbine is the low pressure turbine 46, and the second turbine is the high pressure turbine 54.”

According to the claims, the “power density” of the turbine is the Sea Level Takeoff Thrust divided by the volume of the turbine. “Power densities” were an intrinsic property of prior-art turbofans, whether they were direct-drive or geared turbofans, because they had a turbine, and the turbofan produced a thrust. Hence, dividing the thrust by the volume of the turbine would produce the power density.

The examiner looked at two prior-art turbofans. The first is a direct-drive CFM56-7B24, as shown in Halliwell and Justice. This article, when read in its entirety, is credible that the dimensions shown to scale relate properly to the actual engine. The second is a geared-fan ALF 504 – using the ALF 502 core as shown in Rauch. The turbine volumes for the power densities for both engines were calculated from scaled drawings. The measurements were taken using Adobe’s measuring facility. While the results may not be accurate, they are close enough to suggest that based on the   estimated volumes, the calculated power densities fit inside the huge power density range of 360% (i.e., the power density range of 5.5/1.5) – as presently claimed.


The CFM56-7B24 was, according to Wikipedia, the engine for the Boeing 737-700, introduced commercially in December 1997. It had a thrust of 24,200 lbf, and the turbine was calculated to have a volume of 6512.274 cu.in., resulting in an estimated power density of 3.71 lbf/cu.in., inside the claimed range. 



    PNG
    media_image2.png
    399
    735
    media_image2.png
    Greyscale


The Lycoming ALF 504 was a geared turbofan based on the core of the geared ALF 502. The date of the document is July 1972, and the core of the ALF 502 was old and established. While the dimensions of the turbine are taken from Rauch, the thrust was conservatively taken to be 6700 lbf, the lowest in the family of ALF 502. In other words, the volume was calculated using the ALF 502 core with the MQT turbine (see Rauch, p. 90 under “General”), and the thrust used was at the lower end of the ALF 502 family. The estimated turbine volume is 3047.113 cu.in., and the resulting power density is 2.19 lbf/cu.in. – also inside the claimed range. The best estimate for the ALF 504, having a thrust of 8370 lbf is 2.74 lbf/cu.in. Also worthwhile to be noticed is that ALF 504 had a bypass ratio of 12.5 (still a very high bypass ratio as of 2022(!)), and was entirely based of 1972 technology.





    PNG
    media_image3.png
    400
    646
    media_image3.png
    Greyscale
 

While the accuracy of the estimates cannot be stated, the numerical values of the power densities for both engines suggest that they fit inside the claimed range. For these reasons, it is evident that:

I) Power density is an obvious feature of all turbofans, be them geared or direct-drive. Turbofans have a turbine, and turbines have an inherent volume. Also, turbofans produce thrust. Consequently, dividing the thrust by the volume of the turbine will always yield a numerical power density – for any turbofan. For reasons of brevity, attention is drawn to MPEP 2112 for legal precedents regarding: 

I. “SOMETHING WHICH IS OLD” (in this case the power density) “DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY”; and 

II). “INHERENT FEATURE” – in this case the power density -  “NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION”, in this case “the time of the invention” is the dates when  CFM 56-7B24 was offered for sale and the publication date for Rauch discussing the ALF 502/504.
 
Both legal principles are applicable in this case. In addition, recalling that the CFM56 – 7B24 is about 10 years newer than Rauch’s ALF 502, modifying the CFM 56 with the gear of ALF 502, in order to make the CFM56 lighter (ALF 502 has two LP turbine stages, while CFM 56 – 7B24 has four LP turbine stages) would have been an obvious extension of prior art teachings, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Before closing, it is noted that according to Epstein p. 11, it appears that there was a customer demonstration and/or flight demonstration of a geared turbofan slightly before 2008. According to Sabnis and Winkler United Technologies / MTU presentation made on 1 December 2010, the following potentially applicable prior art appears to be relevant:

I) In October 2008 there was a flight test Phase 4” of an Airbus A 340 equipped with a geared turbofan.

II) In October 9, 2007 it was reported in London that “Pratt & Whitney launches Geared Turbofan with Mitsubishi. According to Flight International, March 28, 2008: “Mitsubishi Launches MRJ programme”. According to Wikipedia, “MHI officially launched the Mitsubishi Regional Jet Program on March 28, 2008, with an order for 25 aircraft (15 firm, 10 optional) from All Nippon Airways,” Apparently, the engine of said airplane was Geared Turbofan PW1217G, and in 2010 there were total contracts of 130/120 for this engines.

III) On July 13, 2008, at Farnborough, it was announced that “Pratt & Whitney Geared Turbofan engine to power CSeries aircraft for Lufthansa”. In November 2008 ATI reported that “Lufthansa CSeries discussions with Bombardier advance”. According to Wikipedia: “In November 2007, Bombardier selected the Pratt & Whitney Geared Turbofan, now the PW1500G, already selected to power the Mitsubishi Regional Jet, to be the exclusive powerplant for the CSeries, rated at 23,000 lbf (100 kN).[14]
On 22 February 2008, the Board of Directors authorized Bombardier to offer formal sales proposals of the CSeries family to airline customers, on the strength of its 20% better fuel burn and up to 15% better cash operating costs compared to similarly sized aircraft produced at the time. This interested Lufthansa, Qatar Airways and ILFC.[15]. 
On 13 July 2008, in a press conference on the eve of the opening of the Farnborough Airshow, Bombardier Aerospace formally launched the CSeries, with a letter of interest from Lufthansa for 60 aircraft, including 30 options, at a US$46.7 million list price.”
Apparently, the engine of said airplane was Geared Turbofan PW1524G, and in 2010 there were total contracts for 180/180 for this engines.

With respect to the Sabnis and Winkler (2010) presentation, the following is noted:

I) The presentation appears to have been made public at an Av[iation?] Week MRO Forum – MRO stands for Maintenance, Repair and Overhaul.

II) The presentation is rich with examples of Geared Turbofans.

III) At the bottom of slide 34/45, there is a teaching: “Re-usable & scalable core at different core size for MRJ and CSeries”, referring to engines for the Mitsubishi and Bombardier airplanes, discussed above. Hence, it is taught that scaling and re-use of the core is obviously and routinely performed in the industry. In particular, the “scaling” teaching is relevant when comparing the presently claimed invention to the ALF 502 prior art.  


The First and Second Performance Quantity, Also known as AN^2

As Mattingly teaches, the “AN square” parameter is a surrogate for “allowable airfoil material specific strength” 


    PNG
    media_image4.png
    556
    933
    media_image4.png
    Greyscale


Therefore, selecting a turbine-blade material capable of withstanding its rotational speed in its temperature environment, involves balancing between 1) picking a better and more expensive material, or 2) rotating the blade slower, or both. However, it has been held that it would be "[o]bvious to try choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.”  In this case, following Mattingly, either picking a different material, or rotate the blade slower, would  satisfy the operational requirements of the blade, see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With regard to which area “A” is to be chosen for the calculation on “AN^2”, the examiner disagrees with Applicant’s argument that the area “is measured”. The area is not measured because the engine does not exists yet. The area is presumed based on thermodynamic and fluid dynamic calculations, in order to select the blade material. The area at the trailing edge of the blade is an obvious candidate location, being the largest due to the expansion of the gas through the turbine, and the sharp trailing edge is prone to stress concentration. Consequently, using this value for the calculation of AN^2 and the selection of the material, brings a safety factor and a measure of comfort for the turbine blades that operate in most harsh conditions. 

Therefore, reciting and claiming the ratio of the two performance quantities, reproduced below – , is neither novel, nor non-obvious. They represent the choice of the blade material – “surrogate for the material strength” to paraphrase Mattingly. Also to be remembered is that the high-pressure turbine HPC operates in the highest-temperature environment, being at the outlet of the combustor, and rotates at a faster rate than the low-pressure turbine – therefore requiring a higher-performing material to withstand its centrifugal stresses and high-temperature compared to the low-pressure turbine LPT. Hence that the difference between the two performance quantities is an obvious extension of prior art teachings. The following is a copied recitation from the independent claims.


    PNG
    media_image5.png
    198
    589
    media_image5.png
    Greyscale
  

In closing, it is noted that the opposite of the above criterion is not a necessity. The LPT can be made, out of standardization, of the same material as the HPT, although it can do well with a less expensive material as well.

POSITA

A person of ordinary skill in this art is a mid-career engineer with 15 years of experience, having a Master Degree in Mechanical/Aeronautical Engineering – or equivalents. Notably, they work in the companion of similar colleagues, with diverse talents and professional experiences, with whom they exchange information on a daily basis. Moreover, they have access at their fingertips to sophisticated computer programs, which permit fast evaluations of hypothetical solutions and combinations to the problems they face. They pick and choose combinations of materials, geometries, temperatures, pressures, and flows on a routine basis. 

In picking and choosing values and teachings from prior art, the examiner did just that. In evaluating the examiner’s application of prior art, MPEP 2145(X)(A) provides: 

“Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”

As demonstrated above, using a gear in a turbofan, and applying the AN^2 criterion to select the material of the turbine blades – takes into account only knowledge which was within the level of ordinary skill in the art at the time of the claimed invention. 

Case Law Purdue Pharma L.P. v. Depomed Inc.

Pharma is quoted extensively throughout the Appeal Brief. However, Pharma’s issues stem from the pharmaceutical industry. Disputes in that industry are notorious for generating a huge number of species drawn from the same genus, which is not the case in the gas-turbine industry. In pharmaceutics, the inventions are measured in milligrams, the sizes are measured in millimeters, and the operating environment is about 98 degrees Fahrenheit. In the gas-turbine industry, the thrusts are measured in tones, the weights are measured in tones, the dimensions are measured in feet, and the temperatures can exceed 2000K. Conclusions stemming from pharmaceutical cases, are rarely applicable to the gas-turbine industry.

The Gray reference    
The Final Rejection relays on Gray and Gardner “Energy Efficient Engine Program Technology Benefit/Cost Study – Volume 2” This NASA Contractor Report dating to October 1983 is the blueprint for the currently claimed engine. The contractor is the assignee of the present application. 
Indeed, the values and teachings relied upon as prior art match accurately the present claims. This report sets directions for what needs to be done for the new generation of engines to enter the market in the 2000-2010 time frame. The fact that the engine’s characteristics, as claimed, follow the blue print of the NASA report, combined with the report date (1983) and the target date (2000-2010) is credible evidence that this report is valid prior art for this application with a priority date of January 31, 2012. After all, who would invest in, and who would buy an engine in 2012 that is based on the technology of 1983?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-12, 15-16, 18, 20, 22-24, 30-36 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The Epstein and Sabnis references, as well as the court decision Rolls-Royce PLC v United Technologies Corporation filed May 20, 2011 and Pratt and Whitney PurePower Brochure appear to disclose that there were at least three different geared turbofan engines on sale prior to the priority date of this application. As discussed above, it appears that the three different engines were:
I) An engine that was flight-tested on an Airbus A340 airplane around 2008.
II) An engine that was offered for sale for a Mitsubishi Heavy Industries (MHI) airplane (listed as PW1200G series for the MRJ on Page 27 of RR vs UTC; with 130 / 120 Total Contracts for the PW1217G engine as of December 1, 2010 on Page 32 of Sabnis).
III) An engine that was offered for sale for a Bombardier CSeries airplane, currently sold as Airbus A220 (listed as PW1500G series for the Bombardier C-Series on page 27 of RR vs UTC; with 180 / 180 Total contracts for the PW1524G engine as of December 1, 2010 on Page 33 of Sabnis).


In response to this rejection, Applicant is asked to provide the following:
1) Identify the three above engines, and all their derivatives, that were on sale or available to the public prior to the priority date.
2) Map the claims unto the actual three engines listed above. Where the numerical values of the actual engines are different from those claimed, specify the actual values. In other words, if possible, read all the claims on each engine – one at a time. In total, it appears that there should be three sets of mappings, each reading on each engine separately. 
3) Make of record all available marketing material that was presented and distributed at air shows, such as, but not limited to the Farnborough Airshow, prior to the priority date of this application, which is believed to be January 31, 2012. Such marketing material may include display posters, photographs, specification fliers and/or brochures, etc..
4) Make of record:
i)) the dates (only the dates) of any first contacts prior to the priority date, with potential customers such as airplane manufacturers or airlines, with purpose to make available for sale any geared turbofan.
ii) the dates (only the dates), prior to the priority date, of any Sales Agreements.  
iii) Press Releases, prior to the priority date, regarding the sale availability of said 3 engines above, and/or derivatives to the airplane manufacturers, such as Boeing, Airbus, Bombardier, Mitsubishi, Irkut, etc., and to airlines, such as Lufthansa, All Nippon Airways (ANA), Republic Airways, etc., and lease companies, such as Lease Corporation International (LCI), etc.. For example, the bottom of slide 30 of the Sabnis reference quotes Mike Bair VP Boeing Commercial Airplanes Business Strategy and Marketing. Did the discussions with Boeing include an offer to sale?
iv) The date when the first contact with Airbus occurred, to offer for flight-testing of a geared turbofan on an Airbus A340 airplane, the flight that is believed to have occurred around 2008. Did the contacts with Airbus include an offer to sale? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-11, 16, 18, 20, 22, 24, 30, 31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over PW1524G (first orders 2008, “The PW1000G Pure Power New Engine Concept and its Impact on MRO” Sabnis, 2010, with cross-section shown to scale from “Aviation Investigation Report A14Q0068” with each measured inch equals to 23.1 inches on the production engine) in view of Rosen 3,747,343. The actual dimensions were taken from EASA Type-Certificate for PW1500G, with a length of 125.4in/3.184m and 73 inch fan diameter taken from the PurePower Brochure.
In regards to Independent Claims 1, 11 and 22 and Dependent Claims 2, 31, 33, and 35, PW1524G teaches a gas turbine engine (page 34 of Sabnis) comprising: a fan section (1 stage fan shown in figure of page 34 of Sabnis) including a fan having a plurality of fan blades (plurality of blades shown in figure of page 34 of Sabnis) and an outer housing surrounding the fan to define a bypass duct (housing shown around fan blades and duct downstream from fan and outside compressor sections in figure of page 34 of Sabnis), with a low fan pressure ratio of less than 1.45 at cruise at 0.8 Mach and 35,000 feet, the low fan pressure ratio measured across the fan blades alone (FPR of less than 1.4 shown on page 17 of Sabnis); a gear train (fan drive gear system shown on page 34, with epicyclic gears shown on page 37 of Sabnis); a compressor section including a first compressor (3 stage LPC on page 34 of Sabnis) and a second compressor (8 stage HPC on page 34 of Sabnis); a combustor in fluid communication with the compressor section (Talon X combustor on page 34 of Sabnis); a turbine section in fluid communication with the combustor and including a fan drive turbine (LPT on page 34 of Sabnis) and a second turbine (HPT on page 34 of Sabnis), the fan drive turbine driving a fan rotor through the gear train (fan rotor driven through fan drive gear system by LPT in figure of page 34 of Sabnis) wherein: the gas turbine engine includes a power density greater than 1.5 lbf/in3 and less than or equal to 5.5 lbf/in3, wherein power density is defined as Sea Level Takeoff Thrust in lbf produced divided by a volume of the turbine section in cubic inches measured between an inlet of a first turbine vane in the second turbine to an exit of a last rotating airfoil stage in the fan drive turbine (length of turbine section is 22.638 inches, with an average inner diameter of approximately 8.3 inches, an average outer diameter of approximately 12.9 inches, resulting in a volume of approximately 6,935.56 in3, and the PW1524G produces 18,900 to 24,400 lbf of thrust, resulting in a power density of 2.73 to 3.52 lbf/in3 as determined based on figure 10 of Aviation Investigation Report A14Q0068 below); the fan drive turbine includes at least one rotor having a live rim radius (r) and a bore width (W), and a ratio of r/W is between 4.65 and 5.55 (live rim radius of 0.39 divided by bore width of 0.08 for the last rotor of the LPT in figure 10 of Aviation Investigation Report A14Q0068 below, resulting in a ratio of 4.875); the fan drive turbine has a first exit area (593.44 square inches based on measurements in figure 10 of Aviation Investigation Report A14Q0068 below) at a first exit point and is rotatable at a first speed (10,600 rpm for PW1524G), the second turbine has a second exit area (110.6 square inches based on measurements in figure 10 below) at a second exit point and is rotatable at a second speed (24,470 RPM for PW1524G), which is faster than the first speed, wherein a first performance quantity is defined as the product of the first speed squared and the first area (6.67 x 10^10 in2rpm2), a second performance quantity is defined as the product of the second speed squared and the second area (6.62 x 10^10 in2rpm2), and a performance ratio of the first performance quantity to the second performance quantity is between 1.0 and 1.5 (6.67/6.62 = 1.008); and the fan drive turbine has a number of fan drive turbine stages, the number of fan drive turbine stages being at least 3 but no more than 6 stages (3 stages, as shown on page 34 of Sabnis), and a ratio between a number of the fan blades and the number of fan drive turbine stages is between 2.5 and 8.5 (PW1524G comprises 18 fan blades, such that the ratio is 6).  However, the PW1524G engine does not disclose using fewer than 18 fan blades.  Rosen teaches using 6 to 13 blades (Col. 1, ll. 63-67) on a propeller fan (10).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to reduce the number of blades of the PW1524G engine to between 6 and 13, as taught by Rosen, in order to change the acoustic frequency spectra of the fan governing its noise generation (Col. 1, l. 67 to Col. 2, l. 3 of Rosen).

    PNG
    media_image6.png
    704
    1101
    media_image6.png
    Greyscale

Page 34 of Sabnis

    PNG
    media_image7.png
    568
    885
    media_image7.png
    Greyscale

Figure 10 of Aviation Investigation Report A14Q0068
Regarding Dependent Claims 6 and 24, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the second turbine is a two stage turbine (two stages shown in figure 34 of Sabnis above).
Regarding Dependent Claim 8, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the gear train is a planetary gear system (planetary gearbox shown on page 37 of Sabnis).
Regarding Dependent Claim 9, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches a mid-turbine fame between the turbine sections supporting a bearing and a vane (mid-turbine frame with a vane and bearing shown and described in detail on page 28 of “Aviation Investigation Report A14Q0068”).
Regarding Dependent Claims 10, 20 and 30, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the at least one rotor bore has a bore radius (0.16 inches as measured from figure 10 of Aviation Investigation Report A14Q0068 above, such that the actual bore radius is 23.1*0.18 = 4.158 inches), and a ratio of r/R is between 2.00 and 2.30 (9.009/4.158 = 2.167).
Regarding Dependent Claim 5, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the performance ratio is greater than or equal to 1.0 (6.67/6.62 = 1.008 from the rejection of claim 1 above).
Regarding Dependent Claim 16, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the gear train is a planetary gear system (planetary gearbox shown on page 37 of Sabnis), and the second turbine is a two stage turbine (two stages shown in figure 34 of Sabnis above).
Regarding Dependent Claim 18, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the performance ratio is greater than or equal to 1.0 (6.67/6.62 = 1.008 from the rejection of claim 11 above).
Regarding Dependent Claims 32, 34, and 36, PW1524G in view of Rosen teaches the invention as claimed and discussed above.  However, PW1524G in view of Rosen does not teach that the power density is greater than 4.0 lbf/in3.  Sabnis discloses on page 34 that the core of the PW1524G is scalable, such that the power density of the turbine sections would change dependent upon application of the engine (see page 34 of Sabnis).  Therefore, the size of the core engine, which includes the size of the turbine section is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the size of the core with the turbine section can be changed in order to accommodate different aircraft needs. Therefore, since the general conditions of the claim, i.e. that power density can be increased or decreased, was disclosed in the prior art by Sabnis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention decrease the size of the core including the turbine section, resulting in an increase in the power density, as taught by Sabnis, in order to accommodate an aircraft which requires a shorter or narrower engine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  
Claims 4, 12, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over PW1524G (first orders 2008, “The PW1000G Pure Power New Engine Concept and its Impact on MRO” Sabnis, 2010, with cross-section shown to scale from “Aviation Investigation Report A14Q0068” with each measured inch equal to 23.1 inches on the production engine) in view of Rosen 3,747,343 as applied to claims 1, 11 and 22 above, and further in view of Knudsen 3,986,720.
Regarding Dependent Claims 4, 12, and 23, PW1524G in view of Rosen teaches the invention as claimed and discussed above and PW1524G further teaches that the gear train is a planetary gear system (planetary gearbox shown on page 37 of Sabnis).  However, PW1524G in view of Rosen does not teach that the high pressure turbine has a single stage.  Knudsen teaches using a single stage turbine in a gas turbine engine (Col. 2, ll. 1-4).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to replace the two stage second turbine of PW1524G in view of Rosen with a one stage turbine, as taught by Knudsen, in order to allow the discharge temperature of the compressor to be increased (Col. 2, ll. 1-4).
Regarding Dependent Claim 15, PW1524G in view of Rosen and Knudsen teaches the invention as claimed and discussed above, and PW1524G further teaches that the performance ratio is greater than or equal to 1.0 (6.67/6.62 = 1.008 from the rejection of claim 11 above).
Claims 1, 2, 5, 6, 8, 10, 22, 24, 30-32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rosen 3,747,343, Nagendra “Optimal rapid multidisciplinary response networks: RAPIDDISK”, and Seda 6,619,030.
	In regards to Independent Claims 1 and 22 and Dependent Claims 2, 31, 32, 35 and 36, Gray teaches a gas turbine engine (Candidate 1) comprising: a fan section (fan in figure 4.3-1 below) including a fan having a plurality of fan blades (24 blades in table 4.2-II) and an outer housing surrounding the fan to define a bypass duct (case surrounds fan to form bypass in figure 4.3-1 below); a gear train (gear in figure 4.3-1 below); a compressor section having a first compressor and a second compressor (LPC and HPC in figure 4.3-1 below); a combustor (combustor in figure 4.3-1 below) in fluid communication with the compressor section; a turbine section (HPT and LPT in figure 4.3-1 below) in fluid communication with the combustor and including a fan drive turbine (LPT) and a second turbine (HPT), the fan drive turbine drive a fan rotor through the gear train (shown in figure 4.3-1 below) wherein: the gas turbine engine includes a power density greater than 4.0 lbf/in3 and less than 5.5 lbf/in3 wherein power density is defined as Sea Level Takeoff Thrust in lbf produced (60,000 lbf at takeoff in Table 4.2-I) divided by a volume of the turbine section in cubic inches measured between an inlet of a first turbine vane in the second turbine to an exit of a last rotating airfoil stage in the fan drive turbine (based upon the scale drawing in figure 4.2-3 which includes inches in both the axial and radial direction, and the disclosed diameters of the turbine section in Tables 4.2-VIII and 4.2-XI, the volume of the turbine sections is approximately 13,544 in3, resulting in a power density of 60,000/13,544 = 4.43 lbf/in3); the fan drive turbine has a first exit area at a first exit point (exit area of LPT) and is rotatable at a first speed (LPT capable of rotating at a speed), the second turbine has a second exit area at a second exit point (exit area of HPT) and is rotatable at a second speed (HPT capable of rotating at a speed), which is faster than the first speed (high pressure spool rotates at 17,640 rpm in Table 4.2-VII and low pressure spool rotates at 7245 rpm in table 4.2-XI); wherein a first performance quantity (6.6 in table 4.2-XI) is defined as the product of the first speed squared and the first area, a second performance quantity (6.0 in table 4.2-VIII) is defined as the product of the second speed squared and the second area, and a performance ratio of the first performance quantity to the second performance quantity is between 1.0 and 1.5 (6.6/6 = 1.1); and the fan drive turbine has a number of fan drive turbine stages being at least 3 but no more than 6 stages (5 stages in table 4.2-XI), and a ratio between a number of the fan blades (24 in table 4.2-II) and the number of fan drive turbine stages is between 2.5 and 8.5 (24/5 = 4.8).  However, Gray does not teach that the low fan pressure ratio is less than about 1.45, the fan has fewer than 18 blades, or that the ratio of live rim radius to bore width is between 4.65 and 5.55.  Seda teaches using a fan for a turbofan engine with a pressure ratio less than about 1.45 (between 1.4 and 2.5 on Col. 2, ll. 44-45).  Rosen teaches using less than 18 fan blades (6-13 blades in Col. 1 ll. 63-67).  Nagendra teaches that the standard design conditions for a turbine disk include a live rim radius of 10/.6022” with a standard deviation of 6.9479”, a bore radius of 2.4608” with a standard deviation of 2.1010”, and a bore width of 2.2161” (Table 1 on Page 217 and Table 8 on Pages 226).  This corresponds to a ratio of live rim radius to bore width between 4.65 and 5.55.  It would have been obvious to one of ordinary skill in the art at the time of invention to operate the fan of Gray at a pressure ratio less than 1.45, as taught by Seda, to use less than 18 fan blades for the fan of Gray, as taught by Rosen, and to modify the fan drive turbine of Gray to have a ratio of live rim radius to bore width between 4.65 and 5.55, as taught by Nagendra, as one skilled in the art would readily recognize that reducing the fan pressure ratio would result in a reduction in the level of sound produced by the gas turbine engine, MPEP 2141 III(C), in order to maximize the aerodynamic efficiency of the fan (Col. 1, ll. 62-67 of Rosen), and in order to use turbine rotors with an optimal robust design to withstand stresses experienced within the rotors (Tables on pages 228 and 229, and second paragraph on page 230 of Nagendra).

    PNG
    media_image8.png
    468
    950
    media_image8.png
    Greyscale

Fig. 4.3-1 of Gray
	Regarding Dependent Claim 5, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.0 (1.1 in rejection of claim 1 above).
	Regarding Dependent Claims 6 and 24, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the second turbine is a two stage turbine (two stages in Table 4.2-VIII).
	Regarding Dependent Claim 8, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear train (planetary gear train shown in figure 4.3-4).
	Regarding Dependent Claims 10 and 30, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above.  However, Gray in view of Rosen, Nagendra, and Seda does not teach a ratio of live rim radius to bore radius between 2.00 and 2.30.  Nagendra teaches a bore radius of 2.4608” with a standard deviation of 2.1010” (Table 1 on Page 217 and Table 8 on Pages 226).  This corresponds to a ratio of live rim radius to bore radius between 2.00 and 2.30.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the dimensions taught by Nagendra for the turbine rotor of Gray in view of Rosen, Nagendra, and Seda, in order to use a turbine rotor with an optimal robust design to withstand stresses experienced within the rotors (Tables on pages 228 and 229, and second paragraph on page 230 of Nagendra).
Claims 11, 16, 18, 20, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda and Nagendra.
	In regards to Independent Claim 11 and Dependent Claims 33 and 34, Gray teaches a gas turbine engine (Candidate 1) comprising: a fan section (fan in figure 4.3-1 above) including a fan having a plurality of fan blades (24 blades in table 4.2-II) and an outer housing (case in figure 4.3-1 above) surrounding the fan to define a bypass duct (bypass in figure 4.3-1 above); a gear train (gear in figure 4.3-1 above); a compressor section including a first compressor and a second compressor (LPC and HPC in figure 4.3-1 above); a combustor (combustor in figure 4.3-1 above) in fluid communication with the compressor section; a turbine section (HPT and LPT in figure 4.3-1 above) in fluid communication with the combustor and including a fan drive turbine (LPT) and a second turbine (HPT), the fan drive turbine drive a fan rotor through the gear train (shown in figure 4.3-1 above) wherein: the gas turbine engine includes a power density greater than 4.0 lbf/in3 and less than 5.5 lbf/in3 wherein power density is defined as Sea Level Takeoff Thrust in lbf produced (60,000 lbf at takeoff in Table 4.2-I) divided by a volume of the turbine section in cubic inches measured between an inlet of a first turbine vane in the second turbine to an exit of a last rotating airfoil stage in the fan drive turbine (based upon the scale drawing in figure 4.2-3 which includes inches in both the axial and radial direction, and the disclosed diameters of the turbine section in Tables 4.2-VIII and 4.2-XI, the volume of the turbine sections is approximately 13,544 in3, resulting in a power density of 60,000/13,544 = 4.43 lbf/in3); the fan drive turbine includes an inlet, and outlet; the fan drive turbine has a first exit area at a first exit point (exit area of LPT) and is rotatable at a first speed (LPT capable of rotating at a speed), the second turbine has a second exit area at a second exit point (exit area of HPT) and is rotatable at a second speed (HPT capable of rotating at a speed), which is faster than the first speed (high pressure spool rotates at 17,640 rpm in Table 4.2-VII and low pressure spool rotates at 7245 rpm in table 4.2-XI); wherein a first performance quantity (6.6 in table 4.2-XI) is defined as the product of the first speed squared and the first area, a second performance quantity (6.0 in table 4.2-VIII) is defined as the product of the second speed squared and the second area, and a performance ratio of the first performance quantity to the second performance quantity is between 0.8 and 1.5 (6.6/6 = 1.1); and the fan drive turbine has a number of fan drive turbine stages (5 stages in table 4.2-XI), and a ratio between a number of the fan blades (24 in table 4.2-II) and the number of fan drive turbine stages is between 2.5 and 8.5 (24/5 = 4.8).  However, Gray does not teach that the low fan pressure ratio is less than about 1.45 or that the ratio of live rim radius to bore width is between 4.65 and 5.55.  Seda teaches using a fan for a turbofan engine with a pressure ratio less than about 1.45 (between 1.4 and 2.5 on Col. 2, ll. 44-45).  Nagendra teaches that the standard design conditions for a turbine disk include a live rim radius of 10/.6022” with a standard deviation of 6.9479”, a bore radius of 2.4608” with a standard deviation of 2.1010”, and a bore width of 2.2161” (Table 1 on Page 217 and Table 8 on Pages 226).  This corresponds to a ratio of live rim radius to bore width between 4.65 and 5.55.  It would have been obvious to one of ordinary skill in the art at the time of invention to operate the fan of Gray at a pressure ratio less than 1.45, as taught by Seda, and to modify the fan drive turbine of Gray to have a ratio of live rim radius to bore width between 4.65 and 5.55, as taught by Nagendra, as one skilled in the art would readily recognize that reducing the fan pressure ratio would result in a reduction in the level of sound produced by the gas turbine engine, MPEP 2141 III(C), and in order to use turbine rotors with an optimal robust design to withstand stresses experienced within the rotors (Tables on pages 228 and 229, and second paragraph on page 230 of Nagendra).
	Regarding Dependent Claim 16, Gray in view Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear system (Figure 4.3-4) and that the second turbine is a two stage turbine (two stages in Table 4.2-VIII).
Regarding Dependent Claim 18, Gray in view of Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.0 (1.1 as rejected in claim 11 above).
Regarding Dependent Claim 20, Gray in view of Nagendra and Seda teaches the invention as claimed and discussed above.  However, Gray in view of Nagendra, and Seda does not teach a ratio of live rim radius to bore radius between 2.00 and 2.30.  Nagendra teaches a bore radius of 2.4608” with a standard deviation of 2.1010” (Table 1 on Page 217 and Table 8 on Pages 226).  This corresponds to a ratio of live rim radius to bore radius between 2.00 and 2.30.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the dimensions taught by Nagendra for the turbine rotor of Gray in view of Nagendra, and Seda, in order to use a turbine rotor with an optimal robust design to withstand stresses experienced within the rotors (Tables on pages 228 and 229, and second paragraph on page 230 of Nagendra).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda, Rosen, and Nagendra as applied to claim 2 above, and further in view of Knudsen 3,986,720.
Regarding Dependent Claim 4, Gray in view of Seda, Rosen, and Nagendra teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear train (planetary gear train shown in figure 4.3-4).  However, Gray in view of Seda, Rosen, and Nagendra does not teach that the second turbine is a one stage turbine.  Knudsen teaches using a single stage turbine in a gas turbine engine (Col. 2, ll. 1-4).  It would have been obvious to one of ordinary skill in the art at the time of invention to replace the two stage second turbine of Gray in view of Seda, Rosen, and Nagendra with a one stage turbine, as taught by Knudsen, in order to increase the operational speed of the high pressure rotor (Col. 2, ll. 1-4).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda, Rosen, and Nagendra as applied to claim 8 above, and further in view of Durocher 2010/0132376.
Regarding Dependent Claim 9, Gray in view of Seda, Rosen, and Nagendra teaches the invention as claimed and discussed above.  However, Gray in view of Seda, Rosen, and Nagendra does not teach using a mid-turbine frame between the fan drive turbine and the second turbine, the mid-turbine frame supporting at last one bearing assembly and including at least one vane.  Durocher teaches using a mid-turbine frame (28) between a fan drive turbine (18) and a second turbine (24) with a plurality of vanes (118), and a first bearing (104) supporting a low pressure shaft (12) and a second bearing (102) supporting a high pressure shaft (20).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gas turbine engine of Gray in view of Seda, Rosen, and Nagendra with the mid-turbine frame of Durocher, in order to transfer bearing loads through an outer engine case (paragraph [0002]).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda and Nagendra as applied to claim 11 above, and further in view of Knudsen.
Regarding Dependent Claim 12, Gray in view of Seda, and Nagendra teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear train (planetary gear train shown in figure 4.3-4).  However, Gray in view of Seda, and Nagendra does not teach that the second turbine is a one stage turbine.  Knudsen teaches using a single stage turbine in a gas turbine engine (Col. 2, ll. 1-4).  It would have been obvious to one of ordinary skill in the art at the time of invention to replace the two stage second turbine of Gray in view of Seda, and Nagendra with a one stage turbine, as taught by Knudsen, in order to allow the discharge temperature of the compressor to be increased (Col. 2, ll. 1-4).
Regarding Dependent Claim 15, Gray in view of Seda, Nagendra, and Knudsen teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.0 (1.1 as rejected in claim 11 above).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rosen, Seda, and Nagendra as applied to claim 22 above, and further in view of Knudsen.
Regarding Dependent Claim 23, Gray teaches the invention as claimed and discussed above.  However, Gray does not teach that the second turbine is a one stage turbine.  Knudsen teaches using a single stage turbine in a gas turbine engine (Col. 2, ll. 1-4).  It would have been obvious to one of ordinary skill in the art at the time of invention to replace the two stage second turbine of Gray with a one stage turbine, as taught by Knudsen, in order to allow the discharge temperature of the compressor to be increased (Col. 2, ll. 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741